 


110 HR 1435 IH: Department of Veterans Affairs Claims Backlog Reduction Act of 2007
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1435 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Baca introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to conduct a pilot program to reduce the backlog of claims for benefits pending with the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Claims Backlog Reduction Act of 2007. 
2.FindingsCongress finds the following: 
(1)There are more than 500,000 veterans who have claims pending with the Department of Veterans Affairs for benefits, and approximately 100,000 of such claims are over one year old without resolution. 
(2)37 States have established, over time, a nationwide system of County Veterans Service Officers, which now includes more than 2,400 full-time employees and numerous part-time employees, to assist veterans to file claims with the Veterans Administration, as well as to provide information on the various State benefits available to veterans. 
(3)The County Veterans Service Officers are an arm of local government and therefore, the Department of Veterans Affairs, the various State Veterans Agencies or Departments, and County Veterans Service Officers should cooperate more closely, as governmental agencies, and share information so that all such agencies can better assist the Nation’s veterans. 
(4)The majority of County Veterans Service Officers are accredited by the Department of Veterans Affairs, or by the appropriate State Department of Veterans Affairs, or both, in addition to being accredited by various veterans’ service organizations. 
(5)These County Veterans Service Officers represent a highly trained and dedicated work force that stands ready to assist the Department of Veterans Affairs.  
3.DefinitionsIn this Act: 
(1)The term claimant means an individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary of Veterans Affairs. 
(2)The term County Veterans Service Officer means any person employed by or funded by any county, parish, borough, or territory whose job it is to assist veterans and eligible dependents in the application for, administration of, or receipt of benefits under any Federal, State, or county veterans benefit program. 
(3)The term injury or illness claim means a claim for benefits that is documented as being service-connected. 
(4)The term presumptive claim means a claim for benefits that is presumptively connected to a specific tour of duty or to specific types of military assignment. 
(5)The term statutory claims means those claims for benefits defined in section 5101 of title 38, United States Code. 
(6)The term specific claims includes statutory claims, presumptive claims, and injury or illness claims. 
(7)The term ready to be rated means that there is sufficient information to evaluate the claimed disability and to assign a rating based on degree of disability. 
(8)The term State has the meaning given that term in section 101(20) of title 38, United States Code. 
4.Pilot program to reduce backlog of veterans’ claims 
(a)Pilot programThe Secretary of Veterans Affairs shall conduct a pilot program to reduce the backlog of claims for benefits pending with the Department of Veterans Affairs. 
(b)Scope of pilot program 
(1)Location of programThe Secretary shall conduct the pilot program with the County Veterans Services Officers located in the following States: 
(A)The State of California. 
(B)The State of Florida. 
(C)The State of Ohio. 
(D)The State of South Carolina. 
(E)The State of Texas. 
(2)Expansion of program to other StatesThe Secretary may expand the pilot program to include the County Veterans Services Officers located in a State not listed in paragraph (1), upon the request of a County Veterans Services Officer located in such State. 
(3)Duration of programThe pilot program shall be conducted during the three-year period beginning on the date of the enactment of this Act. 
(c)Reduction of backlog of veterans’ claims 
(1)Referral of claims to County Veterans Service Officers 
(A)Identification of claims backlogIn conducting the pilot program, the Secretary of Veterans Affairs shall identify the backlog of veterans’ claims as of the date of the enactment of this Act and shall categorize those claims into types of specific claims. As part of such categorization, the Secretary shall identify the pending claims that require further development to be considered ready to be rated. 
(B)Referral of certain claimsThe Secretary shall refer those claims identified under subparagraph (A) as requiring further development to a County Veterans Service Officer for such development. 
(C)Selection of County Veterans Service OfficerIn referring a claim under subparagraph (B), the Secretary shall select a County Veterans Service Officer for development of such claim based upon the Officer’s geographical proximity to the claimant. 
(D)Information required to develop claimA claim referred to a County Veterans Service Officer for development under the pilot program shall be accompanied by specification from the Secretary of the information that is required to develop the claim and the information that is needed to make the claim ready to be rated. 
(2)Filing of claims with County Veterans Service OfficersClaims for benefits under laws administered by the Secretary of Veterans Affairs may be submitted to County Veterans Service Officers under the pilot program. Receipt of such a claim by a County Veterans Service Officer under the program shall be treated for all purposes as receipt of the claim by the Secretary of Veterans Affairs. 
(d)Development of claims 
(1)Development of claims by County Veterans Service OfficerWhen a County Veterans Service Officer receives a claim referred under subsection (c)(1) or receives a claim under subsection (c)(2), the officer shall make personal contact with the claimant, explain the situation, and further develop the claim, with the permission of the claimant. 
(2)County Veterans Service Officer as representative of claimantIn developing a claim under this subsection, a County Veterans Service Officer shall act as the advocate of the claimant. In the event of a conflict between the claimant and the Department of Veterans Affairs, the responsibility of the officer is to represent the claimant. 
(3)Authority to fully develop claimA County Veterans Service Officer to whom a claim is referred under subsection (c)(1) or who receives a claim under subsection (c)(2) shall have the authority to fully develop the claim and to transmit the claim to the Secretary of Veterans Affairs when the claim is ready to be rated. 
(4)ProcedureOnce the claim has been fully developed, the claim shall be transmitted back to the Secretary with the information developed in accordance with the specification under subsection (c)(1)(D) and a statement from the County Veterans Service Officer indicating that the claim is ready to be rated. 
(5)Fully developed claimsFor purposes of this subsection, a claim shall be considered to be fully developed when the County Veterans Service Officer has obtained all items that are necessary and available to the officer to develop the claim in accordance with the specification under subsection (c)(1)(D) and all items that the Secretary of Veterans Affairs has specifically specified to be developed in connection with the claim.
(6)Cooperation with a veterans service organizationFor purposes of the pilot program, if a claimant whose claim is being developed under this section has established a power of attorney through a veterans service organization, the County Veterans Service Officer shall work through and in cooperation with such veterans service organization to develop the claim. 
(e)Information sharing 
(1)Access to Benefits Delivery NetworkUnder the pilot program, veterans’ information contained in the Benefits Delivery Network of the Department of Veterans Affairs shall be accessible to County Veterans Service Officers in order to provide County Veterans Service Officers with online access to client information contained in the Department of Veterans Affairs database. 
(2)Availability of electronic filesSubject to the requirements of subchapter III of Chapter 57 of title 38, United States Code, the Secretary shall make available to a County Veterans Service Officer all appropriate electronic files concerning the claimant for whom the officer is developing a claim. 
(3)Use of informationInformation provided or made available under this subsection shall be used by County Veterans Service Officers to develop veterans’ claims under the pilot program and for no other purpose. 
(f)ReportNot later than 180 days after the completion of the pilot program under this section, the Secretary shall submit to Congress a report on the program containing the following information: 
(1)The original backlog number per State participating in the program. 
(2)The final backlog number per State at the completion of the program. 
(3)The total reduction of the backlog in each State participating in the program. 
(4)The number of claims, per State, referred by the Department of Veterans Affairs to County Veterans Service Officers for development. 
(5)The number of such claims, per State, returned to the Department of Veterans Affairs as ready to be rated, after being referred to a County Veterans Service Officer under subsection (c)(1). 
(6)The number of new claims, per State, filed with a County Veterans Service Officer under subsection (c)(2), transmitted to the Department of Veterans Affairs as fully developed.  
5.FundingThere are authorized to be appropriated, for each State participating in the pilot program under section 4, such sums as may be necessary to carry out the pilot program.  
 
